           Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 1 of 15




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 In re:                                          §
                                                 §
 DAVID GORDON WALLACE, JR.,                      §              CASE NO. 15 - 31594
            Debtor.                              §
                                                 §                   (Chapter 7)
 RODNEY D. TOW, CHAPTER 7                        §
 TRUSTEE FOR THE ESTATE OF                       §
 DAVID GORDON WALLACE, JR.,                      §             Adversary No. __-____
             Plaintiff,                          §
                                                 §
 v.                                              §
                                                 §
 SUGAR LAND ENTERTAINMENT                        §
 ENTERPRISES, LP; SUGAR LAND                     §
 SPORTS MANAGEMENT, LLC;                         §
 RINK OPERATIONS MANAGEMENT,                     §
 LLC; AND SUGAR LAND RINK                        §
 LENDERS, LLC,                                   §
            Defendants.                          §


                                          COMPLAINT

          Plaintiff, Rodney D. Tow (“Plaintiff”) in his capacity as the Chapter 7 Trustee for the

Chapter 7 Estate of David Gordon Wallace, Jr. (“Debtor”), by and through his undersigned

counsel, brings this adversary proceeding against Sugar Land Entertainment Enterprises, LP,

Sugar Land Sports Management, LLC, Rink Operations Management, LLC, and Sugar Land Rink

Lenders, LLC (collectively, the “Skating Rink Entities”). In support thereof, Plaintiff respectfully

shows the Court as follows.

                                 JURISDICTION AND VENUE

          1.     This is an adversary proceeding brought pursuant to Bankruptcy Rule 7001 relating

to the above-captioned Chapter 7 case: In re David Gordon Wallace, Jr., Case No. 15-31594

(Bankr. S.D. Tex., Houston Div.).
        Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 2 of 15




       2.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 157 and 1334(b)

because this action arises in, arises under, and/or relates to the Debtor’s bankruptcy case.

       3.      This is a “core” proceeding under 28 U.S.C. § 157(b)(2)(A) and (E).

       4.      Plaintiff has standing to bring this action pursuant to 28 U.S.C. § 541.

       5.      This Court may enter final judgment or propose findings of fact and conclusions of

law in this action. 28 U.S.C. § 157(b)(1); Stern v. Marshall, 131 S. Ct. 2594, 2620 (2011).

       6.      Venue is proper in this Court under 28 U.S.C. § 1409(a).

                                            PARTIES

       7.      Plaintiff Rodney D. Tow is the duly authorized and acting Chapter 7 Trustee of the

Estate of David Gordon Wallace, Jr. Plaintiff appears in this action by and through his undersigned

counsel, Diamond McCarthy LLP, 909 Fannin Street, 37th Floor, Houston, Texas 77010.

       8.      Defendant Sugar Land Entertainment Enterprises, LP is a Texas limited

partnership. According to the records of the Texas Secretary of State, its address is 9025 Rutland,

Ste. B, Houston, Texas 77055. Defendant Sugar Land Entertainment Enterprises, LP may be

served with process through its registered agent, Pritesh Shah, at 4660 Sweetwater Blvd., Ste. 300,

Sugar Land, Texas 77479, or wherever he may be found.

       9.      Defendant Sugar Land Sports Management, LLC is a Texas limited liability

company. According to the records of the Texas Secretary of State, its address is 16225 Lexington

Blvd., Sugar Land, Texas 77479. Defendant Sugar Land Sports Management, LLC may be served

through its registered agent, David G. Wallace, at 13131 Dairy Ashford, Ste. 175, Sugar Land,

Texas 77478, or wherever he may be found.

       10.     Defendant Rink Operations Management, LLC is a Texas limited liability

company. According to the records of the Texas Secretary of State, its address is 16225 Lexington



                                                 2
        Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 3 of 15




Blvd., Sugar Land, Texas 77479. Defendant Rink Operations Management, LLC may be served

with process through its registered agent, Pritesh Shah, at 4660 Sweetwater Blvd., Ste. 300, Sugar

Land, Texas 77479, or wherever he may be found.

       11.      Defendant Sugar Land Rink Lenders, LLC is a Texas limited liability company.

According to the records of the Texas Secretary of State, its address is at 13131 Dairy Ashford,

Ste. 175, Sugar Land, Texas 77478. Defendant Sugar Land Rink Lenders, LLC may be served

through its registered agent, David G. Wallace, at the same address or wherever he may be found.

                                  FACTUAL BACKGROUND

       12.     As of the date of the bankruptcy filing, the Debtor owned, among other things, a

25% interest in Sugar Land Sports Management, LLC and a 33.33% interest in Rink Operations

Management, LLC.       Additionally, the Debtor had previously established trusts for his two

children: the Whitney Leigh Wallace 1996 Sub-S Trust and the Jacquelyn Marie Wallace 1996

Sub-S Trust (collectively, the “Trusts”). The Trusts owned a 33.33% combined interest in both

Rink Operations Management, LLC and Sugar Land Rink Lenders, LLC as well as a combined

320,000 Class B Units in Sugar Land Entertainment Enterprises, LP. The beneficial interests in

the Trusts, including these ownership interests, were assigned to Plaintiff, as Chapter 7 Trustee of

the Debtor’s bankruptcy estate. As a result, Plaintiff currently holds ownership interests in each

of the Skating Rink Entities.

       13.     The Company Agreement of Sugar Land Sports Management, LLC; Company

Agreement of Sugar Land Rink Lenders, LLC; and the Company Agreement of Rink Operations

Management, LLC (collectively, the “Company Agreements”) each expressly incorporate Section




                                                 3
            Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 4 of 15




101.502 of the Texas Business Organizations Code.1 Additionally, the Company Agreements

provide:

       Section 16. Reports. The Company shall have a balance sheet and income
       statement prepared as of the end of and for each fiscal year, copies of which shall
       be furnished to all Members, and may hire such accountants or attorneys as are
       necessary for such purposes.

       Section 17. Records. The Company’s books and other records shall be kept at the
       principal office of the Company, and the Members, at their own expense, shall at
       reasonable times during regular business hours have access to such books for the
       purpose of inspecting and copying same.

Significantly, the Company Agreements even go a step further than the Texas Business

Organizations Code by requiring the preparation of K-1s for Members:

       The accounts of the Company, as referenced in Schedules K-l prepared for the
       Members, shall readily disclose all items which the Members are required to take
       into account separately for income tax purposes.

       14.      Similarly, the First Amended and Restated Limited Partnership Agreement of

Sugar Land Entertainment Enterprises, LP (the “Partnership Agreement”) provides that partners

“shall have the right to inspect the Partnership’s books and records at any reasonable time upon at

least five (5) Business Days’ advance written request to the General Partner.” The Partnership

Agreement further requires that limited partners be supplied with “unaudited financial statements

on at least an annual basis and K-1s on an annual basis and such other information as may be

reasonably necessary for the Limited Partner’s reporting requirements and preparation of tax

returns.”



1
       Due to the Skating Rink Entities’ refusal to provide him information, Plaintiff does not have the Company
       Agreement of Sugar Land Sports Management, LLC—the governing documents Plaintiff currently has in his
       possession were provided by the Debtor, not the Skating Rink Entities. However, the relevant provisions in
       the Company Agreement of Sugar Land Rink Lenders, LLC are identical to those contained in the Company
       Agreement of Rink Operations Management, LLC. Therefore, upon information and belief, the relevant
       provisions of the Company Agreement of Sugar Land Sports Management, LLC are identical to the cited
       provisions of the Company Agreements of Sugar Land Rink Lenders, LLC and Rink Operations
       Management, LLC.

                                                      4
         Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 5 of 15




       15.     On June 16, 2015, counsel for Plaintiff sent a letter to the Skating Rink Entities’

counsel explaining that Plaintiff was successor-in-interest to the Debtor’s ownership interest in the

Skating Rink Entities, noting that Plaintiff is entitled to examine, inspect, review and copy the

books and records of the Skating Rink Entities, and making the following demands for the Skating

Rink Entities books and records:

               1. All in-effect bylaws, operating agreements, articles of incorporation or
               organization, and other documents relating to the formation, ownership, operation
               and governance of the Skating Rink Entities, and any amendments thereto.

               2. All minutes, notes and other documents relating to board, member, manager, or
               partnership meetings of the Skating Rink Entities.

               3. All shareholder agreements, LLC member or manager agreements, partnership
               agreements, tax-sharing agreements or other contracts or agreements relating to the
               rights and restrictions associated with Debtor’s interests in the Skating Rink
               Entities.

               4. A copy of each Skating Rink Entity’s current capitalization table showing all
               ownership interests issued by each Skating Rink Entity, together with all documents
               describing the characteristics of such ownership interests.

               5. All financial statements (including balance sheets, income statements, cash flow
               statements, and explanatory notes) for the Skating Rink Entities during the time
               period from January 1, 2013 through the present.

               6. All documents showing capital contributed to, and withdrawn from, the Skating
               Rink Entities by the Debtor from the inception of the Skating Rink Entities to the
               present.

               7. All documents showing wages, salaries, bonuses and any other compensation
               paid to the Debtor for the time period from January 1, 2013 through the present, as
               well as any documents showing the calculations of, or the formulas used, in
               determining the amounts of any elements of compensation paid.

               8. All W-2s and K-1s issued by the Skating Rink Entities to the Debtor for the time
               period of January 1, 2013, through the present.

               9. All federal and state income tax returns for the Skating Rink Entities for the time
               period from January 1, 2013 through the present, together with all supporting
               schedules and amendments thereto.

               10. Any valuations or appraisals of the Skating Rink Entities and/or their assets
               during the time period from January 1, 2010 through the present.

                                                 5
         Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 6 of 15




       16.      Rather than turn over the requested information, the Skating Rink Entities

professed an intent to purchase the Debtor’s ownership interest in the Staking Rink Entities, which

never materialized.

       17.     The Skating Rink Entities’ utter refusal to provide Plaintiff with the requested

books and records and their failure to make a buyout offer prompted another round of

communications from Plaintiff’s counsel during January and February 2019. Like the initial

correspondence, Plaintiff’s counsel again detailed the Skating Rink Entities’ obligations to

Plaintiff. Again, the Skating Rink’s counsel indicated the intention to produce the requested

information and submit an offer to purchase the estate’s interest in the Skating Rink Entities (again,

that never materialized).

       18.     On February 21, 2020, Plaintiff sent a final written demand to the Skating Rink

Entities, along with a preliminary draft of this Complaint. The Skating Rink Entities requested

several extensions in light of COVID-19 pandemic and the Trustee granted these extensions. The

Skating Rink Entities’ final deadline to respond came and went on May 19, 2020, without any

response or the production of a single document.

       19.     Finally, on June 16, 2020, the Skating Rink Entities, through their counsel,

produced balance sheets and profit/loss statements for 2017 and 2018. The financial statements

include a header “Sugar Land Ice & Sports Center” but there is no indication of whether these are

consolidated financial statements from all four Skating Rink Entities or just a subset of them.

While the production of information is woefully insufficient for the Trustee to determine his rights

to distributions from the Skating Rink Entities, the 2017 profit/loss statement does reflect net

income in the amount of $84,803.12 for which the Trustee never received a distribution or even a

K-1 to report the pass-through income. In its transmittal letter, the Skating Rink Entities stated



                                                  6
         Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 7 of 15




that they want to “explore a potential buy-out of David G. Wallace from the Skating Rink Entities.”

Based on similar statements made by the Skating Rink Entities throughout the years, the Trustee

views this as a tactic for the Skating Rink Entities to try to avoid their obligations to turn over

information or make required distributions. The Skating Rink Entities’ steadfast determination to

deprive Plaintiff of the information and distributions that he is lawfully entitled to, and the Skating

Rink Entities refusal to supply Plaintiff with nearly all of the documents it has requested, has

necessitated the filing of this adversary proceeding.

        20.     All conditions precedent to Plaintiff’s claim for relief have been performed or have

occurred.

                                           COUNT I
                      Violations of the Texas Business Organizations Code

        21.     The paragraphs set forth above are incorporated here by reference.

        22.     Under Section 101.502 of the Texas Business Organizations Code, a member of a

limited liability company or the member’s assignee, on written request and for a proper purpose,

may examine and copy the records required under Sections 3.151 and 101.501. Similarly, Section

153.552 of the Texas Business Organizations Code provides that on written request stating a proper

purpose, a partner or an assignee of a partnership interest may examine and copy the records

required to be kept under Section 153.551 together with “other information regarding the business,

affairs, and financial condition of the limited partnership as is just and reasonable.” In either case,

the records must be made available not later than the fifth day after the delivery of a written request.

TEX. BUS. ORGS. CODE §§ 101.501, 153.551.

        23.     Plaintiff has repeatedly issued proper written demands to the Skating Rink Entities

for their compliance with Sections 101.502 and 153.552. Nevertheless, the Skating Rink Entities

have refused to provide records to Plaintiff as required by the Texas Business Organizations Code,


                                                   7
        Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 8 of 15




forcing Plaintiff to initiate this action to enforce his rights. The Skating Rink Defendants have

caused harm to Plaintiff for which there is no adequate monetary remedy at law. As a consequence,

Plaintiff seeks equitable relief in the form of specific performance of these obligations.

Additionally, the Skating Rink Entities are liable to Plaintiff for “any cost or expense, including

attorney’s fees, incurred in enforcing” his rights under Texas Business Organizations Code

Sections 101.502 and 153.552, and Plaintiff requests recovery of the same. See id. §§ 101.503,

153.553.

                                       COUNT II
                     Breach of Contract—the Partnership Agreement of
                        Sugar Land Entertainment Enterprises, LP

       24.     The paragraphs set forth above are incorporated here by reference.

       25.     Pleading additionally and/or in the alternative as permitted by Federal Rule of Civil

Procedure 8, Sugar Land Entertainment Enterprises, LP breached the Partnership Agreement.

       26.     The Partnership Agreement imposes valid, enforceable contractual obligations on

Sugar Land Entertainment Enterprises, LP. Specifically, Section 7.1 provides that partners “shall

have the right to inspect the Partnership’s books and records at any reasonable time upon at least

five (5) Business Days’ advance written request to the General Partner.” Additionally, Section 7.3

mandates that limited partners be supplied with “unaudited financial statements on at least an

annual basis and K-1s on an annual basis and such other information as may be reasonably

necessary for the Limited Partner’s reporting requirements and preparation of tax returns.”

       27.     As the successor-in-interest to the Debtor’s ownership interest in Sugar Land

Entertainment Enterprises, LP, Plaintiff may enforce the terms of the Partnership Agreement.

Notwithstanding several proper demands for records under the Partnership Agreement, Sugar Land




                                                 8
         Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 9 of 15




Entertainment Enterprises, LP has nevertheless refused honor its obligations under Sections 7.1

and 7.3 with respect to Plaintiff.

       28.     Sugar Land Entertainment Enterprises, LP’s breach of the Partnership Agreement

has deprived Plaintiff of valuable contractual rights, such as access to the Partnership’s books and

records and the right to have K-1s prepared for him on an annual basis. In addition to all of his

actual, special, and consequential damages, Plaintiff seeks specific performance of the Partnership

Agreement.

       29.     Plaintiff is entitled to recover reasonable and necessary attorneys’ fees under Texas

Civil Practice & Remedies Code § 38.001(1) and (8) because this is a claim for services and a

claim on a written contract.

                                        COUNT III
                       Breach of Contract—the Company Agreement of
                            Rink Operations Management, LLC

       30.     The paragraphs set forth above are incorporated here by reference.

       31.     Pleading additionally and/or in the alternative as permitted by Federal Rule of Civil

Procedure 8, Rink Operations Management, LLC breached its Company Agreement.

       32.     The Company Agreement imposes valid, enforceable contractual obligations on

Rink Operations Management, LLC. Specifically, Article III, Section 12(a) expressly incorporates

Section 101.502 of the Texas Business Organizations Code:

       In addition to the other rights specifically set forth in this Company Agreement,
       each Member is entitled to all information to which that Member is permitted to
       have access pursuant to $101.502 of the TBOC under the circumstances and subject
       to the conditions therein stated.

Additionally, in Article IX, Sections 16 and 17, the Company Agreement provides:

       Section 16. Reports. The Company shall have a balance sheet and income
       statement prepared as of the end of and for each fiscal year, copies of which shall
       be furnished to all Members, and may hire such accountants or attorneys as are
       necessary for such purposes.
                                                 9
        Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 10 of 15




       Section 17. Records. The Company’s books and other records shall be kept at the
       principal office of the Company, and the Members, at their own expense, shall at
       reasonable times during regular business hours have access to such books for the
       purpose of inspecting and copying same.

Finally, in Article IX, Section 5, the Company Agreement requires the preparation of K-1s for

Members:

       The accounts of the Company, as referenced in Schedules K-l prepared for the
       Members, shall readily disclose all items which the Members are required to take
       into account separately for income tax purposes.

       33.     As the successor-in-interest to the Debtor’s ownership interest in Rink Operations

Management, LLC, Plaintiff may enforce the terms of the Company Agreement. Notwithstanding

several proper demands for records under the Company Agreement, Rink Operations

Management, LLC has nevertheless refused honor its obligations under the aforementioned

sections with respect to Plaintiff.

       34.     Rink Operations Management, LLC’s breach of the Partnership Agreement has

deprived Plaintiff of valuable contractual rights, such as access to the Rink Operations

Management, LLC’s books and records and the provision of K-1s. In addition to all of his actual,

special, and consequential damages, Plaintiff seeks specific performance of the Company

Agreement.

       35.     Plaintiff is entitled to recover reasonable and necessary attorneys’ fees under Texas

Civil Practice & Remedies Code § 38.001(1) and (8) because this is a claim for services and a

claim on a written contract.

                                        COUNT IV
                       Breach of Contract—the Company Agreement of
                               Sugar Land Rink Lenders, LLC

       36.     The paragraphs set forth above are incorporated here by reference.




                                                10
         Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 11 of 15




        37.     Pleading additionally and/or in the alternative as permitted by Federal Rule of Civil

Procedure 8, Sugar Land Rink Lenders, LLC breached its Company Agreement.

        38.     The Company Agreement imposes valid, enforceable contractual obligations on

Sugar Land Rink Lenders, LLC. Specifically, Article III, Section 12(a) expressly incorporates

Section 101.502 of the Texas Business Organizations Code:

        In addition to the other rights specifically set forth in this Company Agreement,
        each Member is entitled to all information to which that Member is permitted to
        have access pursuant to $101.502 of the TBOC under the circumstances and subject
        to the conditions therein stated.

Additionally, in Article IX, Sections 16 and 17, the Company Agreement provides:

        Section 16. Reports. The Company shall have a balance sheet and income
        statement prepared as of the end of and for each fiscal year, copies of which shall
        be furnished to all Members, and may hire such accountants or attorneys as are
        necessary for such purposes.

        Section 17. Records. The Company’s books and other records shall be kept at the
        principal office of the Company, and the Members, at their own expense, shall at
        reasonable times during regular business hours have access to such books for the
        purpose of inspecting and copying same.

Finally, in Article IX, Section 5, the Company Agreement requires the preparation of K-1s for

Members:

        The accounts of the Company, as referenced in Schedules K-l prepared for the
        Members, shall readily disclose all items which the Members are required to take
        into account separately for income tax purposes.

        39.     As the successor-in-interest to the Debtor’s ownership interest in Sugar Land Rink

Lenders, LLC, Plaintiff may enforce the terms of the Company Agreement. Notwithstanding

several proper demands for records under the Company Agreement, Sugar Land Rink Lenders,

LLC has nevertheless refused honor its obligations under the aforementioned sections with respect

to Plaintiff.




                                                 11
        Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 12 of 15




       40.     Sugar Land Rink Lenders, LLC’s breach of the Partnership Agreement has

deprived Plaintiff of valuable contractual rights, such as access to the Sugar Land Rink Lenders,

LLC’s books and records and provisions of K-1s. In addition to all of his actual, special, and

consequential damages, Plaintiff seeks specific performance of the Company Agreement.

       41.     Plaintiff is entitled to recover reasonable and necessary attorneys’ fees under Texas

Civil Practice & Remedies Code § 38.001(1) and (8) because this is a claim for services and a

claim on a written contract.

                                        COUNT V
                      Breach of Contract—the Company Agreement of
                          Sugar Land Sports Management, LLC

       42.     The paragraphs set forth above are incorporated here by reference.

       43.     Pleading additionally and/or in the alternative as permitted by Federal Rule of Civil

Procedure 8, upon information and belief, Sugar Land Sports Management, LLC breached its

Company Agreement.

       44.     Upon information and belief, the Company Agreement imposes the following valid,

enforceable contractual obligations on Sugar Land Sports Management, LLC. Article III, Section

12(a) expressly incorporates Section 101.502 of the Texas Business Organizations Code:

       In addition to the other rights specifically set forth in this Company Agreement,
       each Member is entitled to all information to which that Member is permitted to
       have access pursuant to $101.502 of the TBOC under the circumstances and subject
       to the conditions therein stated.

Additionally, in Article IX, Sections 16 and 17, the Company Agreement provides:

       Section 16. Reports. The Company shall have a balance sheet and income
       statement prepared as of the end of and for each fiscal year, copies of which shall
       be furnished to all Members, and may hire such accountants or attorneys as are
       necessary for such purposes.

       Section 17. Records. The Company’s books and other records shall be kept at the
       principal office of the Company, and the Members, at their own expense, shall at
       reasonable times during regular business hours have access to such books for the

                                                12
        Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 13 of 15




       purpose of inspecting and copying same.

Finally, in Article IX, Section 5, the Company Agreement requires the preparation of K-1s for

Members:

       The accounts of the Company, as referenced in Schedules K-l prepared for the
       Members, shall readily disclose all items which the Members are required to take
       into account separately for income tax purposes.

       45.     As the successor in interest to the Debtor’s ownership interest in Sugar Land Sports

Management, LLC, Plaintiff may enforce the terms of the Company Agreement. Notwithstanding

several proper demands for records under the Company Agreement, Sugar Land Sports

Management, LLC, has nevertheless refused honor its obligations under the aforementioned

sections with respect to Plaintiff.

       46.     Upon information and belief, Sugar Land Sports Management, LLC’s breach of the

Partnership Agreement has deprived Plaintiff of valuable contractual rights, such as access to the

Sugar Land Sports Management, LLC’s books and records and the provision of K-1s. In addition

to all of his actual, special, and consequential damages, Plaintiff seeks specific performance of the

Company Agreement.

       47.     Plaintiff is entitled to recover reasonable and necessary attorneys’ fees under Texas

Civil Practice & Remedies Code § 38.001(1) and (8) because this is a claim for services and a

claim on a written contract.

                                            COUNT VI
                                            Accounting

       48.     The paragraphs set forth above are incorporated here by reference.

       49.     Pleading additionally and/or in the alternative as permitted by Federal Rule of Civil

Procedure 8, Plaintiff is entitled to an accounting.




                                                 13
        Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 14 of 15




       50.       Plaintiff does not know the exact nature of and extent to which the Skating Rink

Entities have diverted goods, services, or monies which should rightfully belong to Plaintiff.

       51.       Plaintiff cannot further ascertain the necessary facts without a full, complete, and

accurate accounting of all of the business records of the Skating Rink Entities.

       52.       Plaintiff’s inability to ascertain independently the exact nature and the extent to

which the Skating Rink Entities have diverted goods, services, monies, or property from Plaintiff

necessitates a full investigation and accounting. Plaintiff has no other adequate remedy by which

to establish the full amount of money owed to Plaintiff by reason of the Skating Rink Entities’

wrongful acts.

       53.       Plaintiff has demanded that the Skating Rink Entities account fully and accurately

for their activities and transactions. The Skating Rink Entities, however, have failed and refused

to comply with Plaintiff’s demands for a full and accurate accounting. Accordingly, Plaintiff

requests that the Court order the Skating Rink Entities to render a full and accurate accounting to

Plaintiff, which he is entitled by virtue of the parties’ relationship as well as under the Partnership

Agreement, the Company Agreements, and the Texas Business Organizations Code.

                                              PRAYER

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment for, or make

findings of fact and conclusions of law in support of, the following relief:

                    a. An order commanding Plaintiff’s access to and/or copies of the documents
                       listed under Texas Business Organizations Code Sections 3.151, 101.501,
                       and 153.551, and other information and documents reasonably requested by
                       Plaintiff.

                    b. An order compelling the specific performance of the Partnership Agreement
                       of Sugar Land Entertainment Enterprises, LP, as requested above.

                    c. An order compelling the specific performance of the Company Agreement
                       of Rink Operations Management, LLC, as requested above.


                                                  14
       Case 20-03190 Document 1 Filed in TXSB on 06/17/20 Page 15 of 15




                 d. An order compelling the specific performance of the Company Agreement
                    of Sugar Land Rink Lenders, LLC, as requested above.

                 e. An order compelling the specific performance of the Company Agreement
                    of Sugar Land Sports Management, LLC, as requested above.

                 f. An order commanding the Skating Rink Entities to provide Plaintiff an
                    accounting and a copy of their books and records.

                 g. All reasonable and necessary attorneys’ fees incurred herein, together with
                    costs and expenses.

                 h. All other relief to which the Trustee is entitled and is just and proper.

Dated: June 17, 2020
                                            Respectfully submitted,

                                            DIAMOND MCCARTHY LLP

                                            /s/ Charles M. Rubio
                                            Charles M. Rubio
                                            TBA No. 24083768
                                            crubio@diamondmccarthy.com
                                            Jordan Stevens
                                            TBA No. 24106467
                                            jordan.stevens@diamondmccarthy.com
                                            Two Houston Center
                                            909 Fannin, 37th Floor
                                            Houston, Texas 77010
                                            (713) 333-5100 Telephone
                                            (713) 333-5199 Facsimile

                                            Counsel to Chapter 7 Trustee
                                            Rodney D. Tow




                                              15
